

Exhibit 10.6


EXPLORATION PROGRAM AGREEMENT


THIS EXPLORATION PROGRAM AGREEMENT (this "Agreement") is made and entered into
effective as of the 11th day of March, 2014 (the "Effective Date") by and
between Coeur Explorations, Inc., an Idaho corporation ("Coeur"), and Idaho
North Resources Corporation, an Idaho corporation authorized to conduct business
in the state of Nevada ("IDAH"). Coeur and IDAH are sometimes collectively
referred to herein as the "Parties" and individually as a "Party."


RECITALS


A.                 The Parties have identified potential mining opportunities on
lands in the State of Nevada within a defined area of interest in the Tonopah
Mining District, Divide Mining District, and Klondike Mining District, as
defined herein and on Exhibit A attached hereto (the "Exploration Program Area
of Interest").


B.                 IDAH owns or controls certain mining claims identified on
Exhibit B attached hereto that are located within the Exploration Program Area
of Interest (the "IDAH Property").


C.                 The Parties wish to form an exploration alliance and define
the terms of such exploration alliance (the "Exploration Program") whereby the
Parties participate in the exploration of the Exploration Program Area of
Interest.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:


1.                  Certain Definitions.


"Affiliate" means any person, partnership, limited liability company, joint
venture, corporation, or other form of enterprise, which Controls, is Controlled
by, or is under common Control with, a Party.


"Confidential Information" means all non-public or proprietary information,
Data, knowledge and know-how regarding the terms of this Agreement, the
Exploration Program Area of Interest, the IDAH Property, the Exploration
Program, the business, interests and operations of either Party or its
Affiliates and their respective Personnel (as the "Disclosing Party"), disclosed
or made available to the other (as the "Receiving Party") or to any of its
Personnel (collectively, "Representatives"), disclosed before, on, or after the
Effective Date, whether disclosed orally or disclosed or accessed in written,
electronic or other form or media, and whether or not marked, designated or
otherwise identified as "confidential" or "proprietary" including, without
limitation, the following: (a) all information concerning past, present and
future commercial, legal and financial information and materials including,
without limitation, strategic planning, financial condition, personnel
information pe1iaining to a Party's employees or consultants, policies,
procedures, methods,




EXPLORATION PROGRAM AGREEMENT

--------------------------------------------------------------------------------







trade secrets, intellectual property, ideas, discoveries, facilities, products,
plans, organizations, or suppliers; and a Party's own analyses, interpretations,
studies and opinions in any way derived from any of the Confidential
Information, forecasts, and other financial results, projections, records and
budgets, and development; (b) all Data and information respecting the IDAH
Property and the Exploration Program Area of Interest existing and in possession
of either Party as of the Effective Data and all Data and information developed
under the terms of this Agreement including, without limitation, data regarding
the quality and extent of mineralization; photographs; documents;
interpretations; plans; drawings; writings; papers; materials and all other
things related thereto; (c) any third-party confidential information included
with, or incorporated in, any information; and (d) all notes, analyses,
compilations, reports, forecasts, studies, statistics, summaries,
interpretations and other materials ("Notes") that contain, reflect or are
derived from, in whole or in part, any of the foregoing. Except as required by
Law, Confidential Information shall not include information that, at the time of
disclosure: (i) is, or thereafter becomes, generally available to and known by
the public other than as a result of, directly or indirectly, any breach of this
Agreement by either Party; (ii) is, or thereafter becomes, available to a Party
on a non- confidential basis from a third-party source, provided that such third
party is not and was not prohibited from disclosing such Confidential
Information; (iii) was known by or in the possession of a Party or its
Affiliates or their Personnel, as established by documentary evidence, prior to
being disclosed; or (iv) was or is independently developed by a Party, as
established by documentary evidence, without reference to or use of, in whole or
in part, any of the Confidential Information.


"Control" used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through (i)
the legal or beneficial ownership of voting securities or membership interests;
(ii) the right to appoint managers, directors or corporate management; (iii)
contract; (iv) operating agreement; (v) voting trust; or otherwise; and, when
used with respect to a person, means the actual or legal ability to control the
actions of another, through family relationship, agency, contract or otherwise;
and Control used as a noun means an interest which gives the holder the ability
to exercise any of the foregoing powers.


"Data" means (a) all records, information and data relating to title to the IDAH
Property or environmental conditions at or pertaining to the IDAH Property, and
(b) all maps, assays, surveys, technical reports, drill logs, samples, mine,
mill, processing and smelter records, and metallurgical, geological,
geophysical, geochemical, magnetic, electromagnetic, radiometric and engineering
data, and interpretive reports derived therefrom, relating to the IDAH Property.


"Development" means all preparation for the removal and recovery of Products,
including construction and installation of a mill or any other improvements to
be used for the mining, handling, milling, processing, or other beneficiation of
Products, and all related Environmental Compliance.


"Encumbrance" or "Encumbrances" means mortgages, deeds of trust, security
interests, pledges, liens, net profits interests, royalties or overriding
royalty interests, other payments out of production, or other burdens of any and
every nature.






EXPLORATION PROGRAM AGREEMENT – 2

--------------------------------------------------------------------------------





"Environmental Compliance" means actions performed during or after Operations to
comply with the requirements of all Environmental Laws or contractual
commitments related to reclamation of the IDAH Property or other compliance with
Environmental Laws.


"Environmental Laws" means Laws aimed at reclamation, remediation or restoration
of the IDAH Property; abatement of pollution; protection of the environment;
protection of wildlife, including endangered species; ensuring public safety
from environmental hazards; protection of cultural or historic resources;
management, storage or control of hazardous materials and substances; releases
or threatened releases of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances as wastes into the environment, including without
limitation, ambient air, surface water and groundwater; and all other Laws
relating to the manufacturing, processing, distribution, use, treatment,
storage, disposal, handling or transport of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes.


"Environmental Liabilities" means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, amounts paid in
settlement, assessments, costs, disbursements, or expenses (including, without
limitation, attorneys' fees and costs, experts' fees and costs, and consultants'
fees and costs) of any kind or of any nature whatsoever that are asserted
against either Party, by any person or entity other than the other Party,
alleging liability (including, without limitation, liability for studies,
testing or investigatory costs, cleanup costs, response costs, removal costs,
remediation costs, containment costs, restoration costs, corrective action
costs, closure costs, reclamation costs, natural resource damages, property
damages, business losses, personal injuries, penalties or fines) arising out of,
based on or resulting from (i) the presence, release, threatened release,
discharge or emission into the environment of any hazardous materials or
substances existing or arising on, beneath or above the IDAH Property and/or
emanating or migrating and/or threatening to emanate or migrate from the IDAH
Property to off-site properties; (ii) physical disturbance of the environment;
or (iii) the violation or alleged violation of any Environmental Laws.


"Exploration" means all activities directed toward ascertaining or evaluating
the existence, location, quantity, quality or commercial value of deposits of
Products, including but not limited to additional drilling required after
discovery of potentially commercial mineralization, and including related
Environmental Compliance.


"Exploration Program Expenses" means all costs or fees, expenses, liabilities
and charges paid or incurred by IDAH that relate to Exploration, including:


(a)               all costs and expenses incurred in conducting Exploration of
the Exploration Program Area of Interest, including the active pursuit of
required federal, state or local authorizations or permits, performance of
required Environmental Compliance, protection or reclamation obligations, the
building, maintenance and repair of roads, drill site preparation, drilling,
tracking, sampling, trenching, digging test pits, shaft sinking, acquiring,
diverting or transporting water necessary for exploration, logging of drill
holes and drill core, completion and evaluation of geological, geophysical,
geochemical or other exploration Data (as hereinafter defined) and preparation
of interpretive reports, and surveying and laboratory costs and charges
(including assays or metallurgical analyses and tests);










EXPLORATION PROGRAM AGREEMENT – 3

--------------------------------------------------------------------------------





(b)               costs of insurance obtained or in force to cover activities
undertaken by or on IDAH's behalf for IDAH Property within the Exploration
Program Area of Interest, for which Coeur should be listed as a co-insured
party;


(c)               all salaries, wages, expenses and benefits of IDAH's employees
or consultants engaged in operations directly relating to Exploration of the
Exploration Program Area of Interest, including salaries and fringe benefits of
those who are temporarily assigned to and directly employed on work relating to
IDAH Property for the periods of time such employees are engaged in such
activities and reasonable transportation expenses for all such employees to and
from their regular place of work;


(d)               all costs incurred in connection with the preparation of
prefeasibility or feasibility studies or other economic and technical analyses
pertaining to the IDAH Property, whether carried out by IDAH or by third parties
under contract with IDAH;


(e)               all taxes and assessments, other than income taxes, assessed
or levied upon or against the IDAH Property or any improvements to the IDAH
Property for which IDAH is responsible or for which IDAH reimburses Coeur;


(f)               all costs of material, equipment and supplies acquired, leased
or hired, for use in conducting Exploration and related work; provided, however,
that equipment owned and supplied by IDAH shall be chargeable at rates no
greater than comparable market rental rates available in the area of the IDAH
Property;


(g)               all costs and expenses of establishing and maintaining field
offices, camps and housing facilities; and


(h)               all costs and expenses of acquiring and/or appropriating
Target Properties;


(i)                all costs incurred by IDAH in examining and curing title to
any part of the IDAH Property or in maintaining the IDAH Property, whether
through the performance of assessment work, the payment of claim maintenance
fees, or otherwise, in making required payments or performing other required
obligations in satisfying surface use or damage obligations to landowners, or in
conducting any analyses of the environmental conditions at the IDAH Property.


"Governmental Fees" means all location fees, mining claim rental fees, mining
claim maintenance fees and similar fees or payments required by Law to locate
and hold unpatented mining claims.


"Government Official" means any official, agent, or employee of the government,
any political party or an official thereof, any candidate for political office,
any official or employee of any public international organization, or any
immediate relative (spouse, son, daughter, or parent) of any of the foregoing,
including without limiting the generality of the foregoing any employee or
official of any company which is majority-owned or controlled by the government,
any employee or official of any company which is in the process of






EXPLORATION PROGRAM AGREEMENT – 4

--------------------------------------------------------------------------------

 






being privatized in whole or in part, and any person who is purporting to act in
a private capacity, but who otherwise is a Government Official within the
meaning of this definition.


"Law" or "Laws" means all applicable federal, state and local laws (statutory or
common), rules, ordinances, regulations, grants, concessions, franchises,
licenses, orders, directives, judgments, decrees, and other governmental
restrictions, including permits and other similar requirements, whether
legislative, municipal, administrative or judicial in nature, as the same may be
amended from time to time.


"Liabilities" means any and all liabilities, regardless of whether such
liabilities are based upon contract, warranty, tort (including negligence of any
nature), strict liability or other legal theory, damages, losses, liabilities,
obligations, costs and expenses of every kind, including, without limitation,
reasonable attorneys'' fees (including legal expenses on a solicitor and client
basis), expert witness fees, and other costs and expenses.


"Mining" means the mining, extracting, producing, beneficiating, handling,
milling or other processing of Products.


"Operations" means the activities carried out pursuant to the Exploration
Progra111 under this Agreement, including, but not limited to various
Exploration activities, research, data compilations, geologic mapping,
geochemical sa111pling, analysis, or other similar activities undertaken in
furtherance of identifying, acquiring, and/or appropriating Target Property.


"Personnel" means any of the shareholders, directors, officers, employees,
members, agents, contractors, subcontractors, advisors or representatives of a
Party, and the respective successors and/or assigns of each.


"Product" or "Products" means all ores, minerals, and mineral resources from the
IDAH Property located within the Exploration Program Area of Interest.


"Target Property" means such lands, whether existing unpatented mining claims,
patented mining claims, fee lands, unappropriated federal lands that are open to
mineral entry, the IDAH Property, or any other interest in real prope1iy,
located within the Exploration Program Area of Interest, which IDAH has
identified and proposed to Coeur, from time to time, pursuant to Section 8 of
this Agreement.


2.                 General.   Coeur and IDAH hereby enter into this Agreement to
effectuate an Exploration Progra111 for the Exploration of the Exploration
Program Area of Interest. All of the rights and obligations of the Parties in
connection with the Exploration Program Area of Interest and all Operations
shall be subject to and governed by this Agreement. This Agreement hereby
replaces, modifies, and supersedes any and all prior agreements between the
Parties.


3.                  Purpose.   This Agreement shall serve as the exclusive means
by which the Parties accomplish the following purposes:


3.1             Conduct Exploration within the Exploration Program Area of
Interest;


3.2             Identify, select, acquire, and/or appropriate Target Property;




EXPLORATION PROGRAM AGREEMENT – 5

--------------------------------------------------------------------------------







3.3             Evaluate the possible Development and Mining of a Target
Property pursuant to the terms of Section 8; and


3.4             Perform any other activity necessary, appropriate, or incidental
to any of the foregoing.


4.                  Limitation.   Unless the Parties otherwise agree in writing,
the Operations shall be limited to the purposes discussed in Section 3.


5.                  Exploration Term.   Unless sooner terminated by the Parties,
the term of the Agreement shall expire three (3) years from the Effective Date,
unless otherwise extended by the written agreement of the Parties (the
"Exploration Term").


6.                  Exploration Program.


6.1             IDAH will be the operator of the Exploration Program (the
"Operator") and will be responsible for the Operations and the direct execution
and administration of the Exploration Program in accordance with this Agreement;


6.2             The Parties hereby agree that Coeur will fund the Exploration
Program Expenses during the Exploration Term, subject to the following terms and
conditions:


(a)            The Parties shall prepare a detailed estimate of all costs to be
incurred and a schedule of cash advances to be made by Coeur with respect to the
Exploration Program and Exploration Program Expenses in writing no later than
January 1 of each year (the "Exploration Budget"). The Exploration Budget shall
be subject to Coeur's prior written approval, in its sole discretion. The
Exploration Budget for the calendar year ending December 31, 2014 is attached
hereto as Exhibit C.


(b)            Any Exploration Program Expenses exceeding or in addition to the
Exploration Budget shall be subject to Coeur's further prior written approval,
in its sole discretion.


6.3             IDAH shall submit proposed Exploration Program subcontractors'
information to Coeur for Coeur's written pre-approval at least ten (10) calendar
days prior to engaging a subcontractor. Coeur's approval of such
subcontractor(s) shall be in Coeur's reasonable discretion. Notwithstanding the
foregoing, Coeur reserves the right to designate subcontractors for the
Exploration Program, whether or not proposed by IDAH, in its sole and reasonable
discretion.


7.                  Exploration Program Operator.


7.1             Duties.   The Operator shall:


(a)            Conduct the Operations in a good and workmanlike manner in
accordance with applicable Laws and industry standards in identifying,
acquiring, and/or appropriating Target Properties for potential Development and
Mining within the Exploration Program Area of Interest;






EXPLORATION PROGRAM AGREEMENT – 6

--------------------------------------------------------------------------------







(b)            Submit a quarterly work program on January 1, April 1, July 1,
and October 1 of each calendar year of the Exploration Term for Coeur's written
approval, and in its sole discretion, which quarterly work program shall set
forth all planned Operations for the next three calendar months in accordance
with the Exploration Budget;


(c)            Pay any and all taxes, general special, ordinary, and
extraordinary, that may be levied or assessed against the IDAH Property or
Exploration Program Area of Interest that are the responsibility of IDAH under
Law or contract before delinquency, and shall pay any and all Governmental Fees
with respect to the IDAH Prope1iy or Exploration Program Area of Interest,
complete all necessary assessment and other work, including but in no way
limited to, any and all payment and bonding obligations, together with taking
such other steps as may be required to record, file, and maintain mining claims
and obtain and maintain in good standing any and all required permits under
applicable Laws, together with preparing and filing, in a timely manner, any and
all necessary reports concerning the permits and work thereon, as required by
the applicable Government Authorities, providing copies to Coeur of evidence of
all such payments, filings, records, permits, reports and correspondence
regarding the foregoing;


(d)            Complete and satisfy (a) all Environmental Compliance obligations
during the Exploration Term and (b) any obligations or responsibilities that are
reasonably expected to continue or that may arise after Operations on a
particular area of the IDAH Property have ceased or are suspended, such as
future monitoring, stabilization, or Environmental Compliance, affecting the
IDAH Prope1iy, unless the Parties enter into a subsequent agreement specifying
otherwise;


(e)            Immediately inform Coeur of any release or threatened release
that could affect required permits and/or result in actual, or potential,
Environmental Liabilities;


(f)            Comply with all Laws, rules and regulations and all licenses,
concessions, and other agreements of title under which the IDAH Property is
held; and


(g)            Keep the IDAH Property free and clear from all Encumbrances other
than those existing and disclosed to Coeur as of the Effective Date. IDAH shall
immediately inform Coeur if it becomes aware of any occurrence or non-occurrence
that may affect the title to, validity or good standing of any of the mineral
rights comprising the IDAH Property.


7.2             Compensation.   As payment for IDAH's services as the Operator,
Coeur shall pay to IDAH an annual Operator fee of ten percent (10%) of the
actual Exploration Program Expenses incurred based on the Exploration Budget for
each year (the "Operator Fee"). The Operator Fee shall be due and payable in
monthly increments within thirty (30) days of the end of each month during the
Term for the immediately preceding month.


8.                  Coeur's Earn-In Interest.   Within twenty (20) calendar days
after identifying a Target Property for acquisition or appropriation (which may
include the existing IDAH Property, or any portions thereof, as amended), IDAH
shall provide Coeur with a written proposal to acquire and/or appropriate such
Target Property for Exploration or Development thereof.






EXPLORATION PROGRAM AGREEMENT – 7

--------------------------------------------------------------------------------





Following receipt of IDAH's proposal, Coeur shall have sixty (60) calendar days
to either accept (to "Select") or reject the proposal and must inform IDAH of
such decision in writing.


8.1             Rejection of Proposal.   If Coeur rejects IDAH's proposal,
pursuant to Section 8 hereinabove, then IDAH shall have the sole rights (an
undivided 100%) to pursue acquisition and/or appropriation of such Target
Property and a two-kilometer area of interest, extending outward from the
outermost exterior boundaries of the Target Property, in all cardinal,
intercardinal and secondary-intercardinal directions (an "IDAH Property
AOI") shall be created. For the avoidance of doubt, in no event shall Coeur have
any funding, administrative fee or other obligations with respect to a Target
Property it has rejected, pursuant to Section 8 hereinabove, regardless of
whether it is located within the Exploration Program Area of Interest.


8.1.1            During the Term of this Agreement, Coeur shall not acquire any
interest in real property, its hereditaments and appurtenances, including, but
not limited to, fee simple, surface or mineral estates, unpatented or patented
lode claims, unpatented or patented mill sites, permits, licenses, leases,
grants, easements, rights-of-way, minerals, mineral tenures, personal property,
or rights or options to acquire any such interests within the IDAH Property AOI.
If at any time Coeur, its Personnel or one of its Affiliates acquires, directly
or indirectly, any such interest inside the IDAH Property AOI to which it does
not hold a right to, Coeur shall, within thirty (30) days thereof, provide IDAH
with notice of the acquisition and the relevant acquisition terms. IDAH shall
have the irrevocable right, at its sole option, within thirty (30) days of
receipt of Coeur's notice, to elect, by written notice to Coeur, to acquire the
right or interest acquired. If IDAH so elects, its notice shall include payment
to Coeur of the total cost of acquisition set forth in Coeur's notice.


8.2             Acceptance of Proposal.   If Coeur Selects a proposal for such
Target Property, pursuant to Section 8 hereinabove, then the Parties shall
execute an Earn-In Option Agreement in substantially the form attached hereto as
Exhibit D (the "Earn-In Option Agreement") within thirty (30) calendar days of
written acceptance of the proposal for such Target Property and a two-kilometer
area of interest, extending outward from the outermost exterior boundaries of
the Target Property, in all cardinal, intercardinal and secondary­ intercardinal
directions (a "Coeur Property AOI") shall be created.


8.2.1            IDAH shall not acquire any interest in real property, its
hereditaments and appurtenances, including, but not limited to, fee simple,
surface or mineral estates, unpatented or patented lode claims, unpatented or
patented mill sites, permits, licenses, leases, grants, easements,
rights-of-way, minerals, mineral tenures, personal property, or rights or
options to acquire any such interests within the Coeur Property AOI. If at any
time IDAH, its Personnel or one of its Affiliates acquires, directly or
indirectly, any such interest inside the Coeur Property AOI to which it does not
hold a right to, IDAH shall, within thirty (30) days thereof, provide Coeur with
notice of the acquisition and the relevant acquisition terms. Coeur shall have
the irrevocable right, at its sole option, within thirty (30) days of receipt of
IDAH's notice, to elect, by written notice to IDAH, to acquire the right or
interest acquired. If Coeur so elects, its notice shall include payment to IDAH
of the total cost of acquisition set forth in IDAH's notice.








EXPLORATION PROGRAM AGREEMENT – 8

--------------------------------------------------------------------------------







8.3             Conflicts.   For the avoidance of doubt, in the event that any
IDAH Property AOI overlaps with any Coeur Property AOI, the Coeur Property AOI
shall prevail to the extent of any overlapping portion thereof.


9.                  Insurance.   Without limiting any other obligation or
liability of IDAH under this Agreement, IDAH shall, at its own expense, procure
and maintain in full force and effect at all times during the Exploration Term
insurance coverage underwritten by a reputable insurer having an A.M. Best
Company rating of at least A-/VII and on terms and conditions consistent with
prudent risk management practice and in no event less than those specified in
this Section 9.


TYPE
MINIMUM COVER/EACH CLAIM/MISC.
Comprehensive General Liability
$1.0 million per occurrence and $2.0 million annual aggregate
Workers' Compensation
Per laws of states affected by the Agreement
Employer's Liability
$100,000 per occurrence for bodily injury;
$100,000 per occurrence for bodily injury by disease; and
$500,000 annual aggregate for bodily injury and disease
Automobile Liability, for owned, non-owned, hired and all other vehicles used by
IDAH
$1 million per occurrence and annual aggregate



9.1             Maintenance.   IDAH will provide to Coeur a certificate of
insurance as evidence of the insurance required pursuant to Section 9 upon the
execution of this Agreement and each anniversary thereafter. All insurance
arranged by IDAH pursuant to the terms of this Agreement shall not be varied to
the detriment of Coeur, cancelled, or allowed to lapse unless thirty (30) days'
notice of the intention to so vary, cancel, or lapse has been given to Coeur.
The insurance maintained by IDAH pursuant to the terms of this Agreement will,
unless prohibited by law, be endorsed to: (i) except in the case of Workers'
Compensation, include Coeur and its Affiliates, together with their Personnel,
as additional insureds, which shall be reflected in both the certificate of
insurance and a separate endorsement; (ii) provide that IDAH's insurance
coverage is primary to similar insurance, if any, that may be carried by Coeur
or its Affiliates; and (iii) waive all express or implied rights of subrogation
against Coeur and its Affiliates, together with their Personnel, which waiver
shall be set forth in both the certificate of insurance and a separate
endorsement.


9.2             Subcontractor Insurance.   If IDAH engages any subcontract to
satisfy its obligations under this Agreement, IDAH will ensure that the
subcontractor carries and maintains insurance in form and amounts consistent
with this Agreement and any additional professional liability coverage that is
required in the ordinary course of the subcontractors business, including
without limitation an endorsement that lists Coeur, its Affiliates, and
Personnel as additional insureds. Copies of the subcontractor's certificate of
insurance and policy endorsements will be provided to Coeur prior to the
subcontractor undertaking any such obligations.


10.              Indemnification.   IDAH shall indemnify, defend and hold
harmless Coeur, its Affiliates, together with their respective Personnel, from
and against any and all Liabilities,




EXPLORATION PROGRAM AGREEMENT – 9

--------------------------------------------------------------------------------

 






arising out of, resulting from, or in connection with: (i) IDAH's use and
occupancy of the IDAH Property or Exploration Program Area of Interest or the
Operations conducted thereon, (ii) any negligent act or omission by IDAH or its
Affiliates, together with their Personnel, (iii) any breach or default by IDAH
in the performance or observance of its covenants or obligations under this
Agreement, (iv) the personal or bodily injury or death of any person, including
without limitation any third party, caused by IDAH, its Affiliates or Personnel,
(v) damage to or loss of prope1iy caused by IDAH, its Affiliates or Personnel,
or (vi) any Environmental Liabilities currently existing on the IDAH Property or
caused by IDAH, its Affiliates or Personnel on the IDAH Property or Exploration
Program Area of Interest, except to the extent caused by the gross negligence or
willful misconduct of Coeur. Coeur shall indemnify, defend and hold harmless
IDAH, its Affiliates, together with their respective Personnel, from and against
all Liabilities suffered by or claimed against IDAH, directly based on, arising
out of or resulting from any material breach by Coeur in the performance or
observance of its covenants or obligations under this Agreement except to the
extent caused by the negligent act, error or omission of IDAH.


10.1          Notice.   If an indemnified Party receives notice of any event
which triggers or may trigger any indemnity obligations under this Agreement,
the indemnified Party shall give the indemnifying Party prompt notice of such
event; provided, however, that a failure to give such notice shall not
constitute a waiver of any of the indemnity obligations under this Agreement.


10.2          Defense.   At the request of any indemnified Party, the
indemnifying Party shall defend the indemnified Party against any Liabilities
for which the indemnifying Party is required to indemnify and hold harmless the
indemnified Parties pursuant to the indemnity provisions set forth in this
Agreement. Subject to the indemnified Party's approval, which shall not be
unreasonably withheld, the indemnifying Party shall retain legal counsel for the
purpose of defending any indemnified Party in such suit or action. The
indemnified Party shall have the right to retain legal counsel at its expense to
participate in the defense of any such suit or action. No such suit or action
shall be settled, discontinued, nor shall judgment be permitted to be entered
without the written consent of the indemnified Party, which consent shall not be
unreasonably withheld.


11.              Inspection.   Coeur or its authorized representative may enter
on the IDAH Property or Exploration Program Area of Interest at any reasonable
time for the purpose of inspection.


12.              Books and Records.   During the Exploration Term and for a
period of three (3) years following the termination of this Agreement, IDAH
shall maintain complete and accurate books and records with respect to the IDAH
Property, Exploration Program Area of Interest, Operations and the invoices
submitted to Coeur for payment under this Agreement. Coeur may, at any
reasonable time, audit such books and records of IDAH relating to the IDAH
Prope1iy, Exploration Program Area of Interest, Operations and invoices
submitted to Coeur. Such audits shall not be performed more often than annually
and shall not be performed in a manner that substantially impedes IDAH's
business.


13.              Representations and Warranties.






EXPLORATION PROGRAM AGREEMENT – 10

--------------------------------------------------------------------------------







13.1          Representations and Warranties of IDAH.   IDAH represents and
warrants to Coeur as of the Effective Date:


(a)            IDAH is an Idaho corporation duly incorporated, validly existing,
and in good standing under the Laws of the State of Idaho.


(b)            IDAH has the corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of IDAH, enforceable in
accordance with its terms and conditions.


(c)            IDAH has no liability to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement.


(d)            This Agreement and the transactions contemplated by this
Agreement do not result in (1) a violation of IDAH's governance documents, (2) a
material violation of any statute, rule or regulation of United States federal
or state law applicable to IDAH, (3) a violation of any judgment or order
applicable to IDAH, or (4) a breach or default by IDAH under any contractual
obligation applicable to it.


(e)            Subject to the paramount title of the U.S. Government in and to
unpatented claims, IDAH warrants and will defend title to the IDAH Property
against all persons whomsoever.


(f)            IDAH is in exclusive possession of and owns or controls the IDAH
Property free and clear of all Encumbrances (except liens for ad valorem
property taxes and federal claim maintenance fees) or defects in title.


(g)            No person, partnership, company, agency or entity, other than the
IDAH, holds any right, title, royalty, interest, right of first refusal, back-in
right, purchase option, joint development option or other analogous right,
interest or benefit with respect to the IDAH Property.


(h)            With respect to unpatented claims, which comprise portions of the
IDAH Property and subject to the paramount title of the U.S. Government: (i) the
unpatented claims were properly laid out and monumental; (ii) all required
locations and validation work was properly performed; (iii) certificates of
location and claim maps were properly drafted and were duly and timely recorded
and filed with appropriate governmental entities; (iv) all Governmental Fees
have been paid for the assessment year ending August 31, 2014; (v) all
affidavits of payment of Governmental Fees or affidavits and notices of intent
to hold and other filings required to maintain such unpatented claims in good
standing have been properly drafted and have been duly and timely recorded or
filed with the appropriate governmental entities; (vi) IDAH has not received any
notification of any unresolved violation or noncompliance with location and
maintenance requirements for such unpatented claims; and (vii) IDAH has no
knowledge of conflicting claims.


(i)             There have been no past violations by it or, to IDAH's
knowledge, by any of its predecessors in title of any Environmental Laws or
other Law affecting or pertaining to the IDAH Property, nor any past creation of
damage or threatened damage to the air,




EXPLORATION PROGRAM AGREEMENT – 11

--------------------------------------------------------------------------------







soil, surface waters, groundwater, flora, fauna, or other natural resources on,
about or in the general vicinity of the IDAH Property ("Environmental Damage").


(j)             IDAH has not received inquiry from or notice of a pending
investigation from any governmental agency or of any administrative or judicial
proceeding concerning the violation of any Law.


(k)            To IDAH's knowledge, the IDAH Property has not been studied or
proposed for study by the Enviro11111ental Protection Agency and/or any state
regulatory agency.


(l)              The IDAH Property has not been included or, to IDAH's
knowledge, proposed for inclusion on the National Priorities List (40 C.F.R.
Section 300).


13.2          Representations and Warranties of Coeur.   Coeur represents and
warrants to IDAH as of the Effective Date:


(a)            Coeur is an Idaho corporation duly incorporated, validly
existing, and in good standing under the applicable laws of the State of Idaho.


(b)            Coeur has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Coeur, enforceable in
accordance with its terms and conditions.


(c)            Coeur has no liability to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement.


(d)            This Agreement and the transactions contemplated by this
Agreement do not result in (1) a violation of Coeur's governance documents, (2)
a material violation of any statute, rule or regulation of United States federal
or state law applicable to Coeur, (3) a violation of any judgment or order
applicable to Coeur, or (4) a breach or default by Coeur under any material
contractual obligation applicable to it.


13.3          No Improper Payments.   Neither Party nor any person acting on
behalf of any Party has made or committed to make nor shall they make or commit
to make any payment of money or any gift of anything of value, directly or
indirectly, to any Government Official for the purpose of securing or inducing
the act, decision, influence, or omission of such Government Official to obtain,
retain, or direct business or to secure any improper advantage for any person in
connection with this Agreement. The prohibition on indirect payments or
commitments includes any situation where the person making the payment knows,
believes, or is aware of the high probability that the person receiving the
payment will pass the payment through, in whole or in part, to a Government
Official in the circumstances set forth above.


13.4          No Employment of Government Officials.   Each Party represents and
warrants that none of its officers, directors, shareholders, or employees is a
Gover11111ent Official.






EXPLORATION PROGRAM AGREEMENT – 12

--------------------------------------------------------------------------------







13.5         Survival.   The representations and warranties set forth herein are
conditions on which the Parties have relied in entering into this Agreement and
will survive execution and delivery of this Agreement and any termination or
expiration hereof.


14.              Title to After-Acquired and Additional Interests.   This
Agreement applies and extends to any further or additional right, title,
interest or estate heretofore or hereafter acquired by either Party within the
Exploration Program Area of Interest or any part thereof (except for any Target
Property that has been rejected in writing by Coeur). In the event either Party
acquires such right, title, interest, or estate in or to any of the above, it
will formally submit the same to the other Party in an appropriate writing to
the effect that the terms and conditions provided in the Agreement shall apply
and govern such interest.


15.              Notices.   All notices, requests, demands, waivers, payments
and other required or permitted communications ("Notices") to either Party shall
be in writing, and shall be addressed respectively as follows:


If intended for Coeur, to:


Coeur Explorations, Inc.
104 South Michigan Avenue, Suite 900
Chicago, Illinois 60603
Attention: Hans Rasmussen


With copies to (which shall not constitute notice):


Coeur Mining, Inc. Attn: General Counsel
104 South Michigan Avenue, Suite 900
Chicago, Illinois 60603


Coeur Mining, Inc. Attn: Land Manager
104 South Michigan Avenue, Suite 900
Chicago, Illinois 60603


If intended for IDAH, to:


Idaho North Resources Corp.
1220 Big Creek Road
Kellogg, Idaho 83837
Attention: Mark A. Fralich


All Notices shall be deemed to have been given: (a) when delivered by hand (with
written confirmation of receipt); (b) when received by addressee if sent by
overnight or other express nationally recognized courier service (receipt
requested); (c) on the date sent by facsimile or e­ mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
receiving Party, and on the next business day if sent after normal business
hours




EXPLORATION PROGRAM AGREEMENT – 13

--------------------------------------------------------------------------------







of the receiving Party; or (d) on the third business day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid.
Either Party may change its address by Notice to the other Party.


16.              Termination.   If either Patty fails to comply with the
provisions of this Agreement, and if such defaulting Party does not initiate and
diligently pursue steps to correct the default within thirty (30) days after
notice has been given to it by the non-defaulting Party specifying with
particularity the nature of the default, then upon the expiration of the thirty
(30) day period, the non-defaulting Patty may terminate this Agreement in its
sole discretion by written notice to the defaulting Party.


16.1          Termination by Coeur.   Coeur may at any time terminate this
Agreement, by giving sixty (60) days advance written notice to IDAH.


17.              Other Business Opportunities.   This Agreement is, and the
rights and obligations of the Patties are, strictly limited to the matters set
forth herein. The Parties shall have the free and unrestricted right to
independently engage in and receive the full benefits of any and all business
ventures of any sort whatever, whether or not competitive with the matters
contemplated hereby without consulting the other or inviting or allowing the
other to participate therein.


18.              Confidentiality.   The Receiving Patty acknowledges and agrees
that it may gain access to or become familiar with the Disclosing Party's
Confidential Information. Except as required by Law, or otherwise as mutually
agreed to in writing by the Parties, the Receiving Party shall: (i) protect and
safeguard the confidentiality of the Disclosing Party's Confidential Information
with at least the same degree of care as the Receiving Party would protect its
own Confidential Information, but in no event with less than a commercially
reasonable degree of care; (ii) not use the Disclosing Party's Confidential
Information, or permit it to be accessed or used, for any purpose other than to
perform its obligations under this Agreement; (iii) not disclose any such
Confidential Information to any person or entity, except to the Receiving
Party's Representatives who (a) need to know the Confidential Information to
assist the Receiving Party, or act on its behalf, in exercising its rights or
performing its obligations under this Agreement; (b) are informed by the
Receiving Party of the confidential nature of the Confidential Information; and
(c) are subject to confidentiality duties or obligations to the Receiving Party
that are no less restrictive than the tem1s and conditions of this Agreement;
(iv) promptly notify the Disclosing Party of any unauthorized disclosure of
Confidential Information or other breaches of this Agreement by the Receiving
Patty or its Representatives of which the Receiving Patty has knowledge; (v)
fully cooperate with the Disclosing Party in any effort undertaken by the
Disclosing Party to enforce its rights related to any such unauthorized
disclosure; and (vi) be responsible for any breach of this Article caused by any
of its Representatives, affiliates or third parties.


18.1          Required Disclosure.   Any disclosure by the Receiving Party or
its Representatives of any of the Disclosing Patty's Confidential Information
pursuant to L aw or valid court order issued by a court or governmental agency
of competent jurisdiction (a "Legal Order") shall be subject to the terms of
this Article. Prior to making any such disclosure, the Receiving Party shall
provide the Disclosing Patty with: (i) prompt written notice of such






EXPLORATION PROGRAM AGREEMENT – 14

--------------------------------------------------------------------------------







requirement so that the Disclosing Party may seek a protective order or other
remedy; and (ii) reasonable assistance in opposing such disclosure or seeking a
protective order or other limitations on disclosure. If, after providing such
notice and assistance as required herein, the Receiving Party remains subject to
a Legal Order to disclose any Confidential Information, the Receiving Party
shall disclose no more than that portion of the Confidential Information which
such Legal Order specifically requires the Receiving Party to disclose and shall
use commercially reasonable efforts to obtain assurances from the applicable
court or agency that such Confidential Information will be afforded confidential
treatment. To the extent permitted under Law, the Receiving Party shall provide
the Disclosing Party with a copy of any written disclosure made by the Receiving
Party as soon as practicable thereafter.


18.2          Ownership and Return or Destruction of Confidential Information.  
Subject to Section 19, the Receiving Party acknowledges and agrees that any and
all Confidential Information disclosed by the Disclosing Party under this
Agreement, is and shall remain the exclusive property of the Disclosing Party.
At any time during or after the Exploration Term of this Agreement, at the
Disclosing Party's request, the Receiving Party and its Representatives shall
promptly return to the Disclosing Party all originals and copies, whether in
written, electronic or other form or media, of the Disclosing Party's
Confidential Information, or destroy all such copies and certify in writing to
the Disclosing Party that such Confidential Information has been destroyed. In
addition, the Receiving Party shall also destroy all copies of any Notes created
by the Receiving Party or its Representatives and certify in writing to the
Disclosing Party that such copies have been destroyed. Notwithstanding the
return or destruction of the Information, Receiving Party and its
Representatives will continue to be bound by the obligations under this Section
18. Notwithstanding the foregoing, the Receiving Party may retain any copies of
Confidential Information, regardless of whether such copies are in original
form: (a) included in any materials that document a decision not to proceed with
a transaction with the Disclosing Party, or otherwise to cease discussions or
negotiations with the Disclosing Party; (b) as may be required to comply with
any applicable federal, state or local law, regulation or regulatory authority
to which the Receiving Party is subject; or (c) that are maintained as archive
copies on the Receiving Party's disaster recovery and/or information technology
backup systems. Such copies will be destroyed upon the normal expiration of the
Receiving Party's backup files. The Receiving Party shall continue to be bound
by the terms and conditions of this Agreement with respect to any such
Confidential Information retained in accordance with this Section 18.


19.              Information.   Each Party, subject to the confidentiality
provisions of Section 18, will have free access to geological Data, assays,
plans, etc. acquired during the Exploration Term, and shall be entitled to
receive, upon request, copies of the Data and results.


20.              Public Announcements.   Prior to making or issuing any press
release or other public announcement or disclosure regarding the IDAH Property,
Exploration Program Area of Interest, this Agreement or the Exploration Program,
IDAH shall first consult with Coeur as to the content and timing of such
announcement or disclosure, unless in the good faith judgment of IDAH, there is
not sufficient time to consult with Coeur before such announcement or disclosure
must be made under applicable Laws; but in such event, IDAH shall notify Coeur,
as soon as possible, of the pendency of such announcement or disclosure, and it
shall notify Coeur before such announcement or disclosure is made if at all
reasonably possible.






EXPLORATION PROGRAM AGREEMENT – 15

--------------------------------------------------------------------------------







21.              Assignability; Successors and Assigns.   Neither Party shall
have the right to assign its interest in the Agreement without the prior written
consent of the non-assigning party, provided that, Coeur may assign its rights,
interests and obligations to an Affiliate. Any assignment of this Agreement
shall be binding upon and inure to the benefit of the respective successors and
permitted assigns of the Parties.


22.              Headings.   The subject headings of the Sections and
Subsections of this Agreement and the Paragraphs and Subparagraphs of the
Exhibits to this Agreement are included for purposes of convenience only, and
shall not affect the construction or interpretation of any of its provisions.


23.              Waiver.   The failure of either Party to insist on the strict
performance of any provision of this Agreement or to exercise any right, power
or remedy upon a breach hereof shall not constitute a waiver of any provision of
this Agreement or limit such Party's right thereafter to enforce any provision
or exercise any right.


24.               Modification.   No modification of this Agreement shall be
valid unless made in writing and duly executed by both Parties.


25.              Severability.   If one of the provisions herein is declared
null or invalid for execution, for any reason, such invalidity shall not affect
the validity of the Agreement unless the provision in question is not separable.


26.              Further Assurances.   Each of the Parties shall take, from time
to time and without additional consideration, such further actions and execute
such additional instruments as may be reasonably necessary or convenient to
implement and carry out the intent and purpose of this Agreement or as may be
reasonably required by lenders in connection with Project Financing.


27.              Entire Agreement.   This Agreement and all Exhibits referenced
herein and incorporated by any such reference contains the entire understanding
of the Parties and supersedes all prior agreements and understandings between
the Parties relating to the subject matter hereof.


28.               No Third-Party Rights.   Nothing in this Agreement is
intended, nor shall be construed, to confer upon any person other than the
Parties any right or remedy under or by reason of this Agreement.


29.               Counterparts.  This Agreement may be executed in any number of
counterparts, and it shall not be necessary that the signatures of both Parties
be contained on any counterpart. Each counterpart shall be deemed an original,
but all counterparts together shall constitute one and the same instrument.


30.               Governing Law.   This Agreement shall be governed by, and
construed in accordance, with the laws of the State of Nevada as though made and
to be fully performed in that State without giving effect to any choice or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Nevada.EACH PARTY IRREVOCABLY AND




EXPLORATION PROGRAM AGREEMENT – 16

--------------------------------------------------------------------------------







UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING, CAUSE OF ACTION OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING ANY
EXHIBITS ATTACHED TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.


31.              Recordation.   Contemporaneously herewith, the Parties shall
execute and deliver a Memorandum of Exploration Program Agreement (the
"Memorandum") in substantially the form attached hereto as Exhibit E, which
shall be promptly recorded by Coeur in the County Recorder's Office of Nye
County, Nevada, or any other office determined, in the sole discretion of Coeur,
as necessary. The execution and recording of the Memorandum shall not limit,
increase or in any manner affect the terms of this Agreement, or any rights,
interests or obligations of the Parties. In Coeur's discretion, this Agreement
may be recorded by Coeur, but not by IDAH, in lieu of the Memorandum.




























[Remainder of Page Intentionally Left Blank; Signature Page Follows]




























EXPLORATION PROGRAM AGREEMENT – 17

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Exploration Program Agreement is executed by Coeur and
IDAH as of the date of the acknowledgment of their respective signature,
hereinbelow, but shall be effective as of the Effective Date written
hereinabove.









 
COEUR EXPLORATIONS, INC.
             
By:
HANS RASMUSSEN
 
Name:
Hans Rasmussen
 
Title:
Vice President











Illinois Short Form Corporate Acknowledgment


STATE OF ILLINOIS   )
SS.
COUNTY OF COOK    )


The foregoing instrument was acknowledged before me this 30th day of September
2014 by Hans Rasmussen, as Vice President of Coeur Explorations, Inc., an Idaho
corporation, on behalf of the corporation.


WITNESS my hand and seal, this 30th day of September 2014.




[SEAL]
MICHELLE BIERMAN
 
NOTARY PUBLIC:
 
Serial Number, if any:



My Commission Expires: 1-9-2018 in and for the County of Cook State of Illinois


765 ILCS 30/7
















EXPLORATION PROGRAM AGREEMENT - SIGNATURE PAGE



--------------------------------------------------------------------------------












 
IDAHO NORTH RESOURCES CORPORATION
             
By:
ERIK PANKE
 
Name:
Erik Panke
 
Title:
CFO











STATE OF IDAHO                                   )
)ss.
COUNTY OF SHOSHONE           )


On this 1st day of October, in the year 2014, before me, personally appeared
Erik Panke, known or identified to me to be the Chief Financial Officer, of the
corporation that executed the instrument or the person who executed the
instrument on behalf of said corporation, and acknowledged to me that such
corporation executed the same.


WITNESS my hand and official seal.




[SEAL]
CAROL D. BERSLIEN
 
NOTARY PUBLIC:
 
Printed Name: Carol Bergslien
 
My Commission expires: 7-18-2018

































EXPLORATION PROGRAM AGREEMENT - SIGNATURE PAGE

--------------------------------------------------------------------------------





EXHIBIT A


EXPLORATION PROGRAM AREA OF INTEREST


[exh10-6_map.jpg]


EXHIBIT A

--------------------------------------------------------------------------------





EXHIBIT B


IDAH PROPERTY




List of Unpatented Mining Claims Controlled by IDAH


Esmeralda County, Nevada


Claim
Name
BLM(NMC)
Serial No
Date of Location
       
DN
1
1058054
9/1/11
DN
2
1058055
9/1/11
DN
3
1058056
9/1/11
DN
4
1058057
9/1111
DN
5
1058058
9/1/11
DN
6
1058059
9/1/11
GS
1
1058062
9/1/11
GS
3
1058063
9/1/11
TH-
1
1058060
9/1/11
TH-
2
1058061
9/1/11
KN
1
1104351
9/2/14
KN
2
1104352
9/2/14
KN
3
1104353
9/2/14
KN
4
1104354
9/2/14
KN
5
1104355
9/2/14
KN
6
1104356
9/2/14
KN
14
1104357
9/2/14
KN
15
1104358
9/2/14
KN
16
1104359
9/2/14
KN
25
1104360
9/2/14
KN
41
1104361
9/2114
KN
59
1104362
9/2/14
KN
100
1066359
11/16/11
KN
101
1066360
11116/11
KN
102
1066361
11/16/11
KN
103
1066362
11/16111
KN
104
1066363
11/16/11
KN
105
1066364
11/16/11
KN
106
1066365
11/16/11



EXHIBIT B

--------------------------------------------------------------------------------







KN
107
1066366
11/16/11
KN
108
1066367
11/16/11
KN
109
1066368
11/16/11
KN
147
1066369
11/16/11
KN
148
1066370
11/16/11
KN
149
1066371
11/16/11
KN
150
1066372
11/16/11
KN
151
1066373
11/16/11
KN
152
1066374
11/16/11
KN
153
1066375
11/16/11
KN
154
1066376
11/16/11
KN
155
1066377
11/16/11
KN
156
1066378
11/16/11
KN
157
1066379
11/16/11
KN
158
1066380
11/16/11
KN
159
1066381
11/16/11
KN
160
1066382
11/16/11
KN
161
1066383
11/16/11
KN
162
1066384
11/16/11
KLN
1
1103345
5/2/14
KLN
2
1103346
5/2/14
KLN
3
1103347
5/2/14
KLN
4
1103348
5/2/14
KLN
5
1103349
5/2/14
KLN
6
1103350
5/2/14
KLN
7
1103351
5/2/14
KLN
8
1103352
5/2/14
KLN
9
1103353
5/2/14
KLN
10
1103354
5/2/14
KLN
11
1103355
5/2/14
KLN
12
1103356
5/2/14
KLN
13
1103357
5/2/14
KLN
14
1103358
5/2/14
KLN
15
1103359
5/2/14
KLN
16
1103360
5/2/14
KLN
17
1103361
5/2/14
KLN
18
1103362
5/2/14
KLN
19
1103363
5/2/14





EXHIBIT B

--------------------------------------------------------------------------------







KLN
20
1103364
5/2/14
KLN
21
1103365
5/2/14
KLN
22
1103366
5/2/14
KLN
23
1103367
5/2/14
KLN
24
1103368
5/2/14
KLN
25
1103369
5/2/14
KLN
26
1103370
5/2/14
KLN
27
1103371
5/2/14
KLN
28
1103372
5/2/14
KLN
29
1103373
5/2/14
KLN
30
1103374
5/2/14
KLN
31
1103375
5/2/14
KLN
32
1103376
5/2/14
KLN
33
1103377
5/2/14
KLN
34
1103378
5/2/14
KLN
35
1103379
5/2/14
KLN
36
1103380
5/2/14
KLN
37
1103381
5/3/14
KLN
38
1103382
5/3/14
KLN
39
1103383
5/3/14
KLN
40
1103384
5/3/14
KLN
41
1103385
5/3/14
KLN
42
1103386
5/3/14
KLN
43
1103387
5/3/14
KLN
44
1103388
5/3/14
KLN
45
1103389
5/3/14
KLN
46
1103390
5/3/14
KLN
47
1103391
5/3/14
KLN
48
1103392
5/3/14
KLN
49
1103393
5/3/14
KLN
50
1103394
5/3/14
KLN
51
1103395
5/3/14
KLN
52
1103396
5/3/14
KLN
53
1103397
5/3/14
KLN
54
1103398
5/3/14
KLN
55
1103399
5/3/14
KLN
56
1103400
5/3/14
KLN
57
1103401
5/3/14





EXHIBIT B

--------------------------------------------------------------------------------







KLN
58
1103402
5/3/14
KLN
59
1103403
5/2/14
KLN
60
1103404
5/2/14
KLN
61
1103405
5/2/14

























































































EXHIBIT B

--------------------------------------------------------------------------------







EXHIBIT C


2014 EXPLORATION BUDGET


The budget shall be presented by IDAH and approved by Coeur on a quarterly basis
prior to any expenditures made thereunder.






















































































EXHIBIT C

--------------------------------------------------------------------------------







EXHIBIT D


FORM OF EARN-IN OPTION AGREEMENT


























































































EXHIBIT D

--------------------------------------------------------------------------------







EXHIBIT E


SHORT FORM MEMORANDUM OF EXPLORATION PROGRAM AGREEMENT






























































































































EXHIBIT E

